EXHIBIT (17)(a)(ii) EATON VANCE NEW JERSEY MUNICIPAL INCOME FUND Supplement to Statement of Additional Information dated December 1, 2009 1. The following replaces the tables under "Portfolio Managers." in "Investment Advisory and Administrative Services": Number of Total Assets of Number of Accounts Total Assets of Accounts All Accounts All Accounts* Paying a Performance Fee Paying a Performance Fee* William H. Ahern Registered Investment Companies 18 $1,759.5 0 $0 Other Pooled Investment Vehicles 0 $ 0 0 $0 Other Accounts 0 $ 0 0 $0 Number of Total Assets of Number of Accounts Total Assets of Accounts All Accounts All Accounts* Paying a Performance Fee Paying a Performance Fee* Craig R. Brandon Registered Investment Companies 16 $2,614.2 0 $0 Other Pooled Investment Vehicles 0 $ 0 0 $0 Other Accounts 0 $ 0 0 $0 Number of Total Assets of Number of Accounts Total Assets of Accounts All Accounts All Accounts* Paying a Performance Fee Paying a Performance Fee* Adam A. Weigold Registered Investment Companies 16 $1,008.0 0 $0 Other Pooled Investment Vehicles 0 $ 0 0 $0 Other Accounts 0 $ 0 0 $0 * In millions of dollars. Aggregate Dollar Range of Equity Dollar Range of Equity Securities Securities Owned in all Registered Funds in Fund Name and Portfolio Manager Owned in the Fund the Eaton Vance Family of Funds William H. Ahern None $500,001-$1,000,000 Craig R. Brandon None $100,001-$500,000 Adam A. Weigold None $100,001-$500,000 February 22, 2010 STATEMENT OF ADDITIONAL INFORMATION December 1, 2009 Eaton Vance Arizona Municipal Income Fund Eaton Vance Colorado Municipal Income Fund Eaton Vance Connecticut Municipal Income Fund Eaton Vance Michigan Municipal Income Fund Eaton Vance Minnesota Municipal Income Fund Eaton Vance New Jersey Municipal Income Fund Eaton Vance Pennsylvania Municipal Income Fund Two International Place Boston, Massachusetts 02110 1-800-262-1122 This Statement of Additional Information (SAI) provides general information about the Funds. The Funds are non-diversified, open-end management investment companies. Each Fund is a series of Eaton Vance Municipals Trust (the Trust). Capitalized terms used in this SAI and not otherwise defined have the meanings given to them in the prospectus. This SAI contains additional information about: Page Page Strategies and Risks 2 Purchasing and Redeeming Shares 19 Investment Restrictions 8 Sales Charges 20 Management and Organization 10 Performance 23 Investment Advisory and Administrative Services 15 Taxes 25 Other Service Providers 18 Portfolio Securities Transactions 28 Calculation of Net Asset Value 19 Financial Statements 30 Appendix A: Class A Fees, Performance and Ownership 31 Appendix E: State Specific Information 44 Appendix B: Class B Fees, Performance and Ownership 35 Appendix F: Ratings 55 Appendix C: Class C Fees, Performance and Ownership 38 Appendix G: Eaton Vance Funds Proxy Voting Policy and Procedures 64 Appendix D: Class I Performance and Ownership 42 Appendix H: Adviser Proxy Voting Policies and Procedures 66 Although each Fund offers only its shares of beneficial interest, it is possible that a Fund (or Class) might become liable for a misstatement or omission in this SAI regarding another Fund (or Class) because the Funds use this combined SAI. The Trustees of the Trust have considered this factor in approving the use of a combined SAI. This SAI is NOT a prospectus and is authorized for distribution to prospective investors only if preceded or accompanied by the Fund prospectus dated December 1, 2009 , as supplemented from time to time, which is incorporated herein by reference. This SAI should be read in conjunction with the prospectus, which may be obtained by calling 1-800-262-1122. © 2009 Eaton Vance Management The following defined terms may be used herein: SEC for the Securities and Exchange Commission; CFTC for the Commodities Futures Trading Commission; IRS for the Internal Revenue Service; Code for the Internal Revenue Code of 1986, as amended; 1940 Act for the Investment Company Act of 1940 , as amended; 1933 Act for the Securities Act of 1933 , as amended; and FINRA for the Financial Industry Regulatory Authority. STRATEGIES AND RISKS Principal strategies are defined in the prospectus. The following is a description of the various investment practices that may be engaged in, whether as a principal or secondary strategy, and a summary of certain attendant risks. The investment adviser(s) may not buy any of the following instruments or use any of the following techniques unless it believes that doing so will help achieve the investment objective(s). Municipal Obligations. Municipal obligations are issued to obtain funds for various public and private purposes. Municipal obligations include bonds as well as tax-exempt commercial paper, project notes and municipal notes such as tax, revenue and bond anticipation notes of short maturity, generally less than three years. While most municipal bonds pay a fixed rate of interest semiannually in cash, there are exceptions. Some bonds pay no periodic cash interest, but rather make a single payment at maturity representing both principal and interest. Bonds may be issued or subsequently offered with interest coupons materially greater or less than those then prevailing, with price adjustments reflecting such deviation. In general, there are three categories of municipal obligations, the interest on which is exempt from federal income tax and is not a tax preference item for purposes of the alternative minimum tax ("
